                 Case 2:19-cv-02503-JAM-JDP Document 26 Filed 12/17/20 Page 1 of 4


            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              JOHN L. BARBER, SB# 160317
            2   E-Mail: John.Barber@lewisbrisbois.com
              JOHN HAUBRICH, JR., SB# 228341
            3   E-Mail: John.Haubrich@lewisbrisbois.com
              NICOLE Z. DAVIDSON, SB# 302783
            4   E-Mail: Nicole.Davidson@lewisbrisbois.com
              633 West 5th Street, Suite 4000
            5 Los Angeles, California 90071
              Telephone: 213.250.1800
            6 Facsimile: 213.250.7900
            7 Attorneys for Defendant, CLUB ASSIST
              U.S., LLC
            8
            9                                   UNITED STATES DISTRICT COURT
           10            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
           11
           12 STEVE BROSHOUS, an individual,                     CASE NO. 2:19-cv-02503-JAM-EFB
           13                      Plaintiff,                    AMENDED STIPULATION TO
                                                                 CONTINUE TRIAL AND
           14             vs.                                    RELATED DEADLINES; ORDER
           15 CLUB ASSIST U.S., LLC, a Delaware                  District Judge: The Hon. John A. Mendez
              limited liability company, and DOES 1
           16 THROUGH 10, inclusive,
           17                      Defendants.                   Action Filed: August 22, 2019
                                                                 Trial Date:   July 12, 2021
           18
           19
                         Plaintiff, STEVE BROSHOUS (“Plaintiff”) and Defendant, CLUB ASSIST
           20
                U.S., LLC (“Club Assist” or “Defendant”), by and through their respective
           21
                undersigned counsel, hereby stipulate and agree as follows:
           22
                         1.        On October 9, 2019, Defendant removed this matter from Los Angeles
           23
                County Superior Court to the United States District Court for the Central District of
           24
                California (“Central District Court”).
           25
                         2.        On October 31, 2019, the Central District Court issued an Order to
           26
                Show Cause This Case Should Not be Transferred to the Northern District of
           27
                California Pursuant to 28 U.S.C. § 1404(a) (the “OSC”). Following further briefing
LEWI       28
S               4823-0332-7956.1
BRISBOI                                                         1
S                         AMENDED STIPULATION TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER
BISGAARD
                 Case 2:19-cv-02503-JAM-JDP Document 26 Filed 12/17/20 Page 2 of 4


            1 by the parties in response to the Central District Court’s OSC, on December 12,
            2 2019, District Judge Fischer issued an Order Transferring Case to Eastern District
            3 (the “Order of Transfer”).
            4            3.        On February 20, 2020, the Parties filed their Joint Rule 26(f) report.
            5            4.        On February 21, 2020, the Court issued a Civil Trial Scheduling Order
            6 setting a jury trial for July 12, 2021. The Court also set an expert disclosure date for
            7 December 18, 2020 and a discovery cutoff for February 26, 2021.
            8            5.        Due to COVID-19 and Defendant’s counsel’s maternity leave, the
            9 Parties had been unable to schedule depositions and a mediation. The parties have
           10 since agreed to proceed with remote depositions, but they have not yet occurred.
           11 The parties are exploring settlement via mediation, and require additional time to do
           12 so before incurring significant costs engaging in expert discovery under the current
           13 schedule.
           14            6.        Based on the foregoing, and based on the Court’s email of December 9,
           15 2020, the parties respectfully request a continuance of the current trial date and
           16 pretrial deadlines as follows:
           17                                      Current date                  Proposed date
           18 Jury Trial                           July 12, 2021                 October 18, 2021
           19
              Dispositive motion filing            March 23, 2021                June 4, 2021
           20 deadline
           21
                Discovery completion date February 26, 2021                      April 23, 2021
           22
           23 Designation of expert                December 18, 2020             March 18, 2021
              witnesses
           24
           25 Joint Mid-Litigation                 February 12, 2021             April 19, 2021
              Statement Filing Deadline
           26
           27 Final Pretrial Conference            May 28, 2021                  August 27, 2021

LEWI       28
S               4823-0332-7956.1
BRISBOI                                                          2
S                         AMENDED STIPULATION TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER
BISGAARD
                 Case 2:19-cv-02503-JAM-JDP Document 26 Filed 12/17/20 Page 3 of 4


           1
           2             7.        The Parties have not requested any prior continuances.
           3             STIPULATED AND AGREED TO BY:
           4
           5 DATED: December 16, 2020                    THE MYERS LAW GROUP
           6
           7
                                                         By:         /s/ Morgan Good
           8
                                                               Morgan Good
           9                                                   Attorneys for Plaintiff, STEVE
           10                                                  BROSHOUS

           11
           12 DATED: December 16, 2020                   LEWIS BRISBOIS BISGAARD & SMITH         LLP

           13
           14
                                                         By:         /s/ John Haubrich
           15                                                  John Haubrich
           16                                                  Attorneys for Defendant, CLUB ASSIST
                                                               U.S., LLC
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27

LEWI       28
S               4823-0332-7956.1
BRISBOI                                                         3
S                         AMENDED STIPULATION TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER
BISGAARD
                 Case 2:19-cv-02503-JAM-JDP Document 26 Filed 12/17/20 Page 4 of 4


            1                                             ORDER

            2            The current trial date and pretrial deadlines are continued as follows:
            3                                   Current date                  Proposed date
            4 Jury Trial                        July 12, 2021                 October 18, 2021 at 9:00
            5                                                                 AM
              Dispositive motion filing         March 23, 2021                June 4, 2021
            6 deadline
            7
              Dispositive motion                April 20, 2021 at 1:30 PM     July 13, 2021 at 1:30 PM
            8 hearing
            9 Discovery completion date         February 26, 2021             April 23, 2021
           10
              Designation of expert             December 18, 2020             March 18, 2021
           11 witnesses
           12
              Joint Mid-Litigation              February 12, 2021             April 19, 2021
           13 Statement Filing Deadline
           14
                Final Pretrial Conference       May 28, 2021                  August 27, 2021 at 11:00
           15                                                                 AM
           16
                IT IS SO ORDERED.
           17
           18
           19 DATED: December 16, 2020                /s/ John A. Mendez
           20                                         THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
           21
           22
           23
           24
           25
           26
           27

LEWI       28
S               4823-0332-7956.1
BRISBOI                                                       4
S                         AMENDED STIPULATION TO CONTINUE TRIAL AND RELATED DEADLINES; ORDER
BISGAARD
